Citation Nr: 0737697	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-24 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from July 1968 to April 1970, and died in September 
1996.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA), regional office (RO) in 
Chicago, Illinois.  In August 2007 a Travel Board hearing was 
held before the undersigned at the RO.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died from acute respiratory distress syndrome due 
to lung cancer in September 1996, at the age of 46.  He had 
not been found to have any service connected disabilities 
during his lifetime.  

The appellant seeks service connection for the cause of the 
veteran's death.  She received a letter pursuant to the 
Veterans Claims Assistance Act (VCAA) in June 2004.  However, 
review of record does not show that the letter contained 
notification required under 38 U.S.C.A. § 5103, as 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  Hupp holds in the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits, section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
corrective notice letter under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes the specific notice required by 
Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  

2.  Then, the RO should readjudicate the 
claim at issue in light of any additional 
evidence obtained.  If the benefit sought 
on appeal is not granted, the RO should 
send the appellant a Supplemental 
Statement of the Case and give her an 
opportunity to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

